AO 72A
(Rev. 8/82)

 

In the United States District Court
for the Southern District of Georgia
Brunswick Division

ALLVETTE th,
Plaintiff,

V.
CV 2:18-129
ARETE AUTOMOBILI SP.Z.0.0.,
VITALY FURGESEN, and a CERTAIN
MERCEDES BENZ G230, In Rem,

 

Defendants.
M

Plaintiff filed a complaint seeking an in rem action, Count
I of the Complaint, for the arrest of a certain vehicle pursuant
to Rule D of the Federal Rules of Civil Procedure Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions, and seeking damages and other remedies, Counts II and
III, for a state law breach of contract claim. No Defendant has
answered the Complaint nor appeared in this action. After
Plaintiff moved for a default judgment, the Court held a hearing
in which it explained the necessity of following the proper
procedure and notice requirements for obtaining a default
judgment. At that hearing, the Court also made clear that
Plaintiff has the burden of establishing that the Court has

jurisdiction over this action. Since that hearing, Plaintiff has

 

A072A
(Rev.s/sz)

 

complied with part of the Court’s guidance by moving for a Clerk’s
Entry of Default, which has been entered by the Clerk of Court.
The Court understands that Plaintiff wants his remedy, but the
Court has a duty “to inquire into subject-matter jurisdiction sua
sponte whenever it may be lacking.” Cadet v. Bulger, 377 F.3d
1173, 1179 (llth Cir. 2004) (internal quotation marks and citation.
omitted).

The Court awaits verification that notice has been given and
clarification of the Court's jurisdiction.

Plaintiff’s Complaint states that the Court has subject
matter jurisdiction over its claims pursuant to 28 U.S.C. § 1331
and pendent jurisdiction over the state law claims. Dkt. No. 1
T 5. Count 1 of the Complaint is a claim brought “pursuant to
this Court’s admiralty jurisdiction pursuant to Federal Rules of
Civil Procedure, Rule 9(h).” Dkt. No. 1 L 31. Counts 11 and 111
of the Complaint are state law claims. Thus, it appears from the
Complaint that Plaintiff's contends that the court has admiralty
jurisdiction, thus vesting subject matter jurisdiction in the
Court under Section 1331.1

Section 1331 provides that “district courts shall have
original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” However,

 

1Notably, the Complaint does not allege diversity jurisdiction.

2

 

Ao 72A
(Rev. s/sz)

 

“admiralty claims do not arise under the laws of the United States
within the meaning of 28 U.S.C. § 1331(a) and thus are not federal

question cases."7 Marine Coatings of Alabama, Inc. v. United

 

States, 792 F.2d 1565, 1567 (llth Cir. 1986) (citing Romero v.

1nternational Terminal Operating Co., 358 U.S. 354, 367 (1959)).

 

Therefore, Plaintiff has not established that its claims arise
under § 1331, and thus that section does not vest this Court with
subject matter jurisdiction. However, § 1331 is the Only basis
for subject matter jurisdiction that Plaintiff invokes.

If Plaintiff wishes to proceed in this Court under admiralty
jurisdiction, then the more appropriate statute that can vest the
Court with subject matter jurisdiction is 28 U.S.C. § 1333: “The
district courts shall have original jurisdiction, exclusive of the
courts of the States, of: (1) Any civil case of admiralty or
maritime jurisdiction, saving to suitors in all cases all other
remedies to which they are otherwise entitled.”

Plaintiff’s in rem claim and its in 4personam breach of
contract claim are intertwined such that it seeks possession of a
certain vehicle as a remedy for Defendants’ alleged breach of
contract to sell Plaintiff said vehicle. Nevertheless, whether
Plaintiff’s basis for invoking the Court’s admiralty jurisdiction
is couched in its in rem claim or breach of contract claim,
Plaintiff has not yet established that the Court has admiralty

jurisdiction.

 

A072A
(Rev.s/sz)

 

-Regarding the breach of contract claim, “[t]o support
admiralty jurisdiction in a breach of contract action, the
underlying contract must ordinarily be a maritime contract.”'

Kuehne & Nagel (AG & Co) v. Geosource, 1nc., 874 F.2d 283, 290

 

(5th Cir. 1989). Similarly, with regard to the in rem claim,
“[a]dmiralty jurisdiction over a possessory suit under
Supplemental Rule D seeking recovery of cargo or other maritime
property does not automatically vest in the federal courts simply
because such items may be found aboard a ship. Rather, a
possessory action to regain cargo or other maritime property can
be maintained only if the allegedly wrongful possession resulted
from a maritime tort or breach of a maritime contract.” Hup Aik

Huat Trading Pte Ltd. v. 900 Bags of Malabar Garbled Black Pepper

 

in Ocean Shipping Containers Nos. TR1U3419945, MSC02624506, &

 

TPHU6233345, 115 F. Supp. 2d 529, 533 (D. Md. 2000) (internal
quotation marks and citations omitted) (emphases added>.2 Thus,

regarding the in personam breach of contract claim and the in rem

 

2 One other avenue for an in rem claim in admiralty is pursuant to
a maritime lien. Rule C(l) of the Federal Rules of Civil
Procedure, Supplemental Rules for Admiralty or Maritime Claims and
Asset Forfeiture Actions provides in relevant part that “[a]n
action in rem may be brought: (a) To enforce any maritime lien.”
As the Eleventh Circuit puts it, “[a]n in rem admiralty proceeding
requires as its basis a maritime lien.” Crimson Yachts v. Betty
Lyn 11 Motor Yacht, 603 F.3d 864, 868 (llth Cir. 2010). See also
Lafarge Corp. v. M/V MACEDONIA HELLAS, 2000 WL 687708, at *5 (E.D.
La. May 24, 2000) (“A maritime action in rem has traditionally
been available only in connection with a maritime lien.”).
Plaintiff, however, has not alleged a maritime lien.

 

 

 

 

AO 72A
(Rev. 8/82)

 

claim sprouting from the alleged breach of contract, a maritime
contract is necessary in these circumstances for the Court to have
admiralty jurisdiction. “A maritime contract in general is one
whose subject matter is necessary to the operation, navigation, or
management of a ship, and precedent has defined categories that
provide useful boundary posts for the line between maritime and

state-law-governed contracts.” Wilkins v. Commercial 1nv. Tr.

 

§§rp;, 153 F.3d 1273, 1276 (llth Cir. 1998) (internal quotation
marks and citations omitted).

The contract that was allegedly breached is not alleged to be
a maritime contract, which would establish admiralty jurisdiction.
1ndeed, the factual allegations in the Complaint point to the
conclusion that the contract was not a maritime contract as defined
by the Eleventh Circuit in Wilkins. \Rather, Plaintiff’s contract
seems to fall into the category discussed in Hup Aik Huat, where
the purported jurisdictional hook is that the item was travelling
aboard a ship, but the fact that an item is cargo on a ship is
not, by itself, sufficient to establish admiralty jurisdiction.

Regarding the in personam actions, Counts 11 and 111, are
brought pursuant to state law. Thus, the Court does not have
original jurisdiction, unless it has diversity jurisdiction, and

it is neither alleged nor established at this point that it does.

 

AO 72A
(Rev. 8/82)

 

SO ORDERED, this 27th day of February, 2019.

 

HoNb/LI§A GebBQY wodBT'EUDGE
UNITED sTATEs DISTRICT coURT
soUTHERN DISTRICT or GEORGIA

 

